Exhibit 10.4

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

OF

JEFFREY W. EDWARDS

This Amendment No. 2 to Employment Agreement (this “Amendment”), dated and
effective as of November 1, 2019, is made by and among Installed Building
Products, Inc., a Delaware corporation, having its principal offices at 495
South High Street, Suite 50, Columbus, Ohio 43215 (the “Company”), Installed
Building Products, LLC, a Delaware limited liability company (“IBP LLC”), and
Jeffrey W. Edwards (the “Executive”).

RECITALS

WHEREAS, the parties entered into an Employment Agreement (the “Agreement”),
dated as of November 1, 2013 and amended on November 1, 2016, pursuant to which
the Company and IBP LLC employed the Executive as their respective Chief
Executive Officer and President; and

WHEREAS, the parties desire to amend the Agreement to modify certain terms
thereof in the manner set forth below; and

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meaning given such terms in the Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants herein,
and intending to be legally bound hereby, the parties agree as follows:

1.    Term of Employment. Section 2 of the Agreement is hereby amended to extend
the Expiration Date of the Agreement from November 1, 2019 to November 1, 2022.

2.    References to Agreement and Ratification. Each reference to the Agreement
that is made in the Agreement or in any other document shall hereafter be
construed as a reference to the Agreement as amended hereby. Except as modified
in this Amendment, all terms and provisions of the Agreement are ratified and
shall remain in full force and effect.

3.    Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

4.    Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to conflicts of laws
principles.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth above.

 

INSTALLED BUILDING PRODUCTS, INC. By:  

/s/ Michael T. Miller

  Michael T. Miller  

Executive Vice President and Chief

Financial Officer

INSTALLED BUILDING PRODUCTS, LLC By:  

/s/ Michael T. Miller

  Michael T. Miller  

Executive Vice President and Chief

Financial Officer

         /s/ Jeffrey W. Edwards

  Jeffrey W. Edwards